Harris, J.
Tinkham, a citizen of the State of Tennessee, owning property both real and personal in the city of Atlanta, Georgia, made, in the State of Tennessee, a written assignment in behalf of his Tennessee creditors, and conveyed to James Harlee, of Atlanta, for such purpose, the property aforesaid. In Fulton county attachments were pending at the instance of other persons, levied on said property. The complainants filed their bill in Fulton Superior Court, to enforce the assignment in their favor.
The plaintiffs in error seek to give effect to the Tennessee assignment by virtue of a principle of international law which we fully recognize, viz : that an assignment good by the laws of a State where it is made, is good everywhere else. We regret that we are not permitted to allow that principle, so valuable in itself, to control our decision. At the time the deed of assignment was made by Tinkham, there existe da provision in our civil Code declaring all such assign-*265meats made to take effect here (as this manifestly was intended to do) to be void. Since then this has been repealed, but without giving validity to assignments originally void.
At the December Term of this Court, in the case of Tinkham vs. Strieker, et al., I find that the validity of this identical Tennessee assignment was drawn in question, and was decided by the Judges who heard the argument, Chief Justice Lumpkin and Judge Walker, to be void under our Code. Whilst it may safely be conceded that that decision should not affect the rights of complainants here who were not parties to that cause, I see no way by which this Court can give operation as to the property in Georgia, to an instrument void under our laws at the time it was executed.
Judgment affirmed.